Order entered September 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01437-CR
                                      No. 05-18-01438-CR
                                      No. 05-18-01439-CR
                                      No. 05-18-01440-CR
                                      No. 05-18-01441-CR
                                      No. 05-18-01442-CR
                                      No. 05-18-01443-CR
                                      No. 05-18-01444-CR

                           DANIEL BARRY STEFFEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
        Trial Court Cause Nos. 199-83863-2017, 199-83864-2017, 199-83865-2017,
   199-83866-2017, 199-83867-2017, 199-83868-2017, 199-83869-2017 & 199-84131-2017

                                            ORDER
       Before the Court is the State’s September 24, 2019 second motion to extend the time to

file its brief. The State has tendered its brief with the motion. We GRANT the motion and

ORDER the State’s brief filed as of the date of this order.


                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE